Citation Nr: 0705052	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-23 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for trapezius muscle 
strain.  

2.  Entitlement to service connection for right ear hearing 
loss disability.  

3.  Entitlement to service connection tinea corporis.

4.  Entitlement to service connection for bronchitis to 
include as due to asbestos exposure.

5.  Entitlement to an initial rating in excess of 10 percent 
for a cervical spine disability.

6.  Entitlement to an initial rating in excess of 10 percent 
for a thoracic spine disability.

7.  Entitlement to an initial rating in excess of 10 percent 
for a lumbar spine disability.

8.  Entitlement to an initial compensable rating for a right 
knee disability.  

9.  Entitlement to an initial compensable rating for a left 
knee disability.  

10.  Entitlement to an initial compensable rating for status 
post septoplasty.  

11.  Entitlement to an initial compensable rating for 
migraine headaches.

12.  Entitlement to an initial compensable rating for left 
ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to July 
2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2006, the veteran testified at a 
Travel Board hearing before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103. VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist the veteran 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  

The veteran has not been sent a VCAA letter with regard to 
the issues on appeal.  On the internal Appeal Certification 
Worksheet, it was noted that no VCAA letter was sent.  In May 
2005, a VCAA letter was issued as to issues not on appeal.  
In that letter, it was specifically noted that the issues on 
appeal to the Board were not addressed therein.  Accordingly, 
the appropriate actions should be undertaken to ensure that 
the directives of VCAA have been followed as to the issues on 
appeal. 

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  During his personal hearing, the 
veteran identified medical records not contained in the 
claims file.  In addition, as the veteran has asserted during 
his hearing that his service-connected disabilities have 
worsened since his last examinations, he should be afforded 
new examinations in compliance with VA's duty to assist.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The veteran maintains that his left and right ear hearing 
loss have worsened.  The veteran is only service-connected 
for left ear hearing loss disability.  However, right ear 
hearing loss disability was denied because the veteran's 
level of hearing impairment did not meet the criteria of 
38 C.F.R. § 3.385.  The veteran should therefore be afforded 
a new VA audiological examination to determine the current 
nature and extent of his left and right ear hearing loss.  If 
right ear hearing loss meets the criteria of 38 C.F.R. 
§ 3.385, the audiological examiner should opine as to whether 
it is more likely than not, less likely than not, or at least 
as likely as not attributable to service.  

The veteran was treated for a rash of the gluteal fold during 
service.  Currently, W.G.R., M.D. has documented that the 
veteran has several skin disorders including tinea cruris of 
the groin, tinea pedis, atopic dermatitis, acne vulgaris, and 
eczema.  On remand, the veteran should be afforded a VA skin 
examination.  The examiner should opine as to whether it is 
more likely than not, less likely than not, or at least as 
likely as not that any current skin diagnosis is attributable 
to service.  

At his personal hearing, the veteran stated that his spine 
disorders have been treated by C.K.M., M.D.  There is a July 
2005 medical report from this physician.  In that letter, she 
indicated that the veteran was being scheduled for an 
epidural block for his low back disability and for a cervical 
magnetic resonance imaging (MRI).  This is the only report of 
record from this physician.  Thus, the remaining records 
should be obtained in compliance with VA's duty to assist.  

Also, with regard to his spine disabilities, the veteran 
asserted during his hearing that they had worsened and he had 
numbness.  To the extent that he complains of numbness, an 
April 2005 VA neurological examination revealed peripheral 
neuropathy in all four extremities; however, the etiology was 
unknown.  

On remand, the veteran should be afforded a VA spine 
examination to include orthopedic and neurologic evaluations.  
Range of motion studies should be conducted.  The medical 
findings should also address the directives of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In addition, the examiner 
should opine as to whether the peripheral neuropathy is more 
likely than not, less likely than not, or at least as likely 
as not attributable to the cervical spine, thoracic spine, 
and/or lumbar spine disabilities.  If there is an etiologic 
relationship, separate ratings for neurologic impairment 
should be considered.  The examiner should address the 
pertinent rating criteria as set forth under the current 
General Rating Formula for Diseases and Injuries of the 
Spine.  In addition, the examiner should opine as to whether 
the veteran currently has trapezius muscle strain which is 
more likely than not, less likely than not, or at least as 
likely as not attributable to the trapezius and cervical 
muscle strain for which the veteran was treated during 
service in 2001.  

With regard to his knee disabilities, the veteran also 
asserted that the level of severity of his impairment has 
increased since his last VA examination.  In particular, he 
stated that he has knee instability.  On remand, the veteran 
should be afforded a VA examination.  Range of motion studies 
should be conducted.  The directives of DeLuca should be 
followed.  The examiner should state if the veteran has 
lateral instability or subluxation.  If so, the examiner 
should state if the lateral instability and/or subluxation is 
mild, moderate, or severe.  

With regard to his septoplasty, the veteran testified that he 
has increased breathing disability and felt that his nose was 
blocked in the same way as it had been during service, prior 
to the septoplasty.  Therefore, the veteran should be 
afforded a VA examination.  The examiner should state if the 
veteran has at least 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  

With regard to the veteran's headaches, the veteran testified 
that they occur 10-12 times per month.  The veteran should be 
afforded a VA headache examination to evaluate the frequency 
and severity of the veteran's headaches.  The examiner should 
opine as to whether the veteran's headaches are completely 
prostrating and prolonged, productive of severe economic 
inadaptability.  

Finally, with regard to his bronchitis, the veteran alleged 
that he was exposed to asbestos during service.  He stated 
that he has received treatment from Dr. B. of Spartanburg, 
South Carolina on Born Springs Highway.  These records have 
not been obtained.   

As to claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on 
asbestos-related diseases.  This circular, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.68 (Sept. 21, 1992).  Subsequently, the M2-1 provisions 
regarding asbestos exposure were amended.  The new M21-1 
guidelines were set forth at M21-1, Part VI, para. 7.21 (Oct. 
3, 1997).  The guidelines provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease; that VA is to 
develop any evidence of asbestos exposure before, during and 
after service; and that a determination must be made as to 
whether there is a relationship between asbestos exposure and 
the claimed disease,  keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOPGCPREC 
4-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).  Thus, VA must 
analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993).  As noted, the latency period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of disease.  M21-1, 
Part VI, 7.21(b)(2), p. 7-IV- 3 (January 31, 1997).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases. Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  M21-1, Part VI, para. 
7.21(b) pertains to occupational exposure, and acknowledges 
that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
Noted is that the latent period varies from 10-to-45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1, Part VI, para. 7.21(c) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1, Part VI, para. 7.21(d) provides that VA must 
determine whether military records demonstrate evidence of 
asbestos exposure in service; whether there is pre-service 
and/or post-service evidence of occupational or other 
asbestos exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.

In this case, the record shows that the RO has not complied 
with M21-1 procedures.  The veteran has not been sent the 
appropriate letter regarding alleged asbestos exposure.  In 
the event that it is determined that the veteran has a 
documented history of probable asbestos exposure during 
service as well as competent evidence of post-service 
respiratory disability, the veteran should be afforded a VA 
examination.  The examiner should opine if the veteran 
currently has a respiratory disability which is attributable 
to service to include probable asbestos exposure during 
service.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Send the veteran an asbestos letter 
in compliance with DVB Circular and M21-
1, Part VI regarding alleged asbestos 
exposure.  

3.  Obtain and associate with the claims file 
copies of all clinical records, which are not 
already in the claims file, of the veteran's 
skin treatment by W.G.R., M.D.

4.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's neck/back treatment by 
C.K.M., M.D.  These records should 
include documentation of any epidural 
block for low back disability and for a 
cervical MRI that were scheduled 
subsequent to the physician's July 2005 
report.  

5.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's respiratory treatment by 
Dr. B. of Spartanburg, South Carolina on 
Born Springs Highway.  

6.  Schedule the veteran for an audiological 
examination for evaluation of both left and 
right ear hearing loss.  The claims file must 
be made available to the examiner and the 
examiner should indicate in his/her report 
whether or not the claims file was reviewed.  
Any indicated tests should be accomplished.  
The puretone threshold scores and Maryland 
controlled speech discrimination testing 
results should be indicated.  If right ear 
hearing loss meets the criteria of 38 C.F.R. 
§ 3.385, the audiological examiner should 
opine as to whether it is more likely than 
not, less likely than not, or at least as 
likely as not attributable to service.  A 
rationale for any opinion expressed should be 
provided.  

7.  Schedule the veteran for a skin 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  The 
examiner should opine as to whether it is 
more likely than not, less likely than not, 
or at least as likely as not that any current 
skin diagnosis is attributable to service.  A 
rationale for any opinion expressed should be 
provided.

8.  Schedule the veteran for a spine 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  
Orthopedic and neurological evaluations 
should be performed.  Range of motion studies 
should be conducted.  The medical findings 
should also address the directives of DeLuca.  
In addition, the examiner(s) should opine as 
to whether the peripheral neuropathy is more 
likely than not, less likely than not, or at 
least as likely as not attributable to the 
cervical spine, thoracic spine, and/or lumbar 
spine disabilities.  The examiner(s) should 
address the pertinent rating criteria as set 
forth under the current General Rating 
Formula for Diseases and Injuries of the 
Spine.  In addition, the examiner(s) should 
opine as to whether the veteran currently has 
trapezius muscle strain which is more likely 
than not, less likely than not, or at least 
as likely as not attributable to the 
trapezius and cervical muscle strain for 
which the veteran was treated during service 
in 2001.  A rationale for any opinion 
expressed should be provided.

9.  Schedule the veteran for a knee 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  Range of 
motion studies should be conducted.  The 
directives of DeLuca should be followed.  The 
examiner should state if the veteran has 
lateral instability or subluxation.  If so, 
the examiner should state if the lateral 
instability and/or subluxation is mild, 
moderate, or severe.  A rationale for any 
opinion expressed should be provided.

10.  Schedule the veteran for a nose 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  The examiner should state 
if the veteran has at least 50 percent 
obstruction of the nasal passage on both 
sides or complete obstruction on one 
side.  A rationale for any opinion 
expressed should be provided.

11.  Schedule the veteran for a headache 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  The 
examiner should comment of the frequency and 
severity of the veteran's headaches and 
should opine as to whether the veteran's 
headaches are completely prostrating and 
prolonged, productive of severe economic 
inadaptability.  A rationale for any opinion 
expressed should be provided.

12.  Schedule the veteran for a respiratory 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should opine whether it is more 
likely than not, less likely than not, or at 
least as likely as not, that the veteran 
currently has a chronic respiratory 
disability that is attributable to service to 
include any likely asbestos exposure during 
service.  A rationale for any opinion 
expressed should be provided.

13.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

